Citation Nr: 0217146	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  01-00 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for sarcoidosis with 
uveitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to August 
1962.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2000 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) which denied service 
connection for sarcoidosis with uveitis.  The case was 
remanded by the Board in September 2001 for further 
development.  


FINDINGS OF FACT

Sarcoidosis with uveitis was not present during service or 
until many years following active service, and it was not 
caused by any incident of service.


CONCLUSION OF LAW

Sarcoidosis with uveitis was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from August 
1959 to August 1962.  Her service medical records show 
defective vision on the August 1959 entrance examination of 
20/80 correctable to 20/20, bilaterally; she wore 
eyeglasses.  The veteran also gave a history of minor 
dyspnea.  Physical examinations of the lungs and chest and 
X-ray examinations of the chest during active service were 
normal.  Chest pain in August 1961 was described as 
costochondritis.  She was treated for upper respiratory 
infections and colds.  In August 1961, she was seen for 
complaints of dizziness, seeing spots, and inability to see; 
there was no diagnosis entered, and rest in the shade and 
drinking water was recommended.  The next entry in the 
service medical records indicates no treatment was indicated 
and that she was returned to duty.  In May 1962, decreased 
visual acuity was diagnosed as bilateral myopia.  The August 
1962 service separation examination showed the lungs and 
chest were normal on clinical evaluation; a chest X-ray was 
normal; uncorrected visual acuity was 20/100 on the right 
and 20/70 on the left, correctable to 20/30 bilaterally; and 
defective vision was noted.  The service medical records do 
not refer to sarcoidosis or to sarcoid involvement of any 
area of the body.

Humana Hospital-West Hills medical records show that 
pulmonary sarcoidosis was diagnosed by chest X-rays and 
biopsy in 1987.  An 8-year history of uveitis was reported.  
The examiner suspected that the etiology of uveitis was 
sarcoidosis.  

Later dated VA medical records confirm sarcoidosis and 
sarcoid uveitis.  A history of sarcoid uveitis since 1979 
was recorded in February 1997.  

In a March 1998 statement, the veteran asserted that her eye 
condition had its onset in 1961 during active service.  She 
recalled having gone to sick bay with complaints that she 
could not see.  She reported she was told by a doctor that 
floaters and brown smear in her eyes were very common in 
women and not to worry about it.  The veteran stated that 
the eye condition came and went for years.  She indicated 
she never sought treatment.  She said she did not mention 
the condition when she saw optometrists every two to three 
years to get new glasses; nor did the optometrists note the 
condition.  The veteran said she first saw an 
ophthalmologist (Dr. David Gilette) in 1979, at which time 
her uveitis was diagnosed.  She said she was treated by all 
kinds of doctors (Doheny Eye Clinic, UCLA's Jules Stein eye 
clinic, Dr. Lovitz, and the Proctor Foundation) since 1979.  
However, none of the doctors knew what caused the uveitis.  
It was not until 1987 that sarcoidosis was diagnosed.  She 
claimed she was told by doctors that her sarcoidosis started 
in her eyes and spread to her lungs.  The veteran further 
stated that her vision worsened during active service due to 
undiagnosed uveitis.  She stated that the examiner who saw 
her during active service was not an ophthalmologist, so her 
condition went undiagnosed until 1979.  

In a July 1998 written statement, J. G. Ritch, M.D., 
reported that he had not treated the veteran, but examined 
her in March 1998.  The veteran gave a history of having 
sarcoid uveitis since 1980.  Dr. Ritch stated that the 
veteran had changes in her eyes consistent with sarcoid 
uveitis.  He further stated that:

Concerning the question of whether your 
uveitis is related to having had sarcoid 
in 1961, there is a relative medical 
certainty that if you had sarcoid in 
another part of your body in 1961, that 
the same disease process is responsible 
for the sarcoid uveitis that you now 
have in your eyes, therefore the disease 
you now have would be a direct result of 
the sarcoid which you had in 1961.  I 
cannot say specifically that you had 
uveitis due to sarcoid that long ago, 
but it is entirely possible that you may 
have.  But in any event, if you had 
sarcoid in any organ at that early date 
of 1961, then the present sarcoid 
uveitis which you have would be the 
direct result of the same disease 
process.  

Also associated with the claims folder are four lay 
statements dated in June 1999 from friends and relatives of 
the veteran.  They reportedly recalled her complaints of 
blurred vision, spots before her eyes, and eye soreness 
during and after service, at least once a year.  

The veteran was afforded a VA eye examination in July 1999.  
She recounted a detailed medical history for the examiner.  
Pertinent diagnoses included pseudophakia, both eyes; 
secondary membrane, both eyes; and macular hole, left eye.  
The examiner stated:  

It is difficult for this examiner to say 
with any certainty that the early 
symptoms in August of 1961 that occurred 
in the left eye, namely, the sudden 
onset of blurred vision and the flurry 
of spots in the left eye was uveitis.  
Uveitis is usually a very serious 
disease that does not get better 
spontaneously in three weeks.  I cannot 
determine what caused the blurred vision 
or the flurry of spots in 1961 nor can I 
determine what caused the blurred vision 
and similar episodes that occurred every 
year thereafter.  

The first indication of the diagnosis of 
uveitis was made in 1979 which is 
approximately 17 or 18 years after the 
first episode of sudden onset of blurred 
vision and flurry of spots.  In my 
professional opinion, it is very unusual 
if indeed, if it occurs at all, for a 
patient to have uveitis for so many 
years and for it to spontaneously get 
better on its own and not cause 
difficulty with vision such that the 
patient did not even seek to have her 
eyes examined by an ophthalmologist for 
this 17-year period.  In my professional 
opinion, I do not believe that this 
patient had uveitis in August of 1961 or 
for the next number of years.  I believe 
that she had uveitis when it was 
diagnosed by an ophthalmologist in 
November of 1979.  

In January 2000, Lawrence Stein, M.D., reported that the 
veteran had sarcoid uveitis when she was examined by him in 
1987 and she more than likely had sarcoid uveitis in 1961.  

In a January 2000 letter, Roger Amerian, M.D., reported that 
he was the veteran's physician in 1987 when she had biopsy-
proven sarcoidosis, she had recurrent episodes of uveitis 
due to sarcoidosis for many years, and she had "presented to 
the VA clinic in 1961 with symptoms of uveitis."  He stated 
that it is more than likely that she had sarcoid-related 
uveitis in 1961.  In an October 2000 letter, Dr. Amerian 
repeated the above statements.  He added that after 
reviewing the veteran's medical records from the Navy, he 
felt she more than likely had sarcoid-related uveitis as far 
back as 1961.  

The veteran appeared for a personal hearing on her appeal 
before a decision review officer at the RO in August 2000.  
She testified that the VA examination in July 1999 was not a 
good eye examination.  She disagreed with the VA examiner's 
opinion.  She claimed symptoms of black spots and blurred 
vision from sarcoid uveitis since 1961.  She identified Dr. 
Amerian as a pulmonary specialist who had performed lung 
biopsies on her.  She testified that uveitis came and went 
in her case since 1961.  She felt that medical texts she 
provided confirmed the fluctuating nature of uveitis.  

In support of her claim, the veteran has submitted copies of 
scientific articles on sarcoidosis.  

II.  Analysis

The veteran claims service connection for sarcoidosis with 
uveitis. The file shows that by RO correspondence, the 
rating decision, the statement of the case, and a 
supplemental statement of the case, the veteran has been 
informed of the evidence necessary to substantiate her 
claim, and of the respective obligations of the VA and her 
to provide evidence.  Pertinent identified medical records 
have been obtained, and a VA examination has been provided.  
The Board finds that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), and the related 
VA regulation, have been met.  See 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159); 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The Board 
also notes that the veteran's representative requests an 
independent medical opinion.  However, this case does not 
involve medical complexity or controversy as to warrant such 
an opinion.  38 U.S.C.A. § 7109; 38 C.F.R. § 20.901.  There 
are no proven predicate facts upon which a medical expert 
might formulate a competent medical opinion as to a possible 
relationship between service and the current disability.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection will be rebuttably presumed for certain 
chronic diseases, including sarcoidosis, which are manifest 
to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

The evidence as a whole indicates that sarcoidosis and 
uveitis (whether sarcoid uveitis or any type of uveitis) 
were not present during the veteran's 1959-1962 active duty 
or until many years following service.  The veteran was seen 
once in service in 1961 for complaints of dizziness, seeing 
spots, and inability to see.  There is no suggestion in the 
service medical records that this episode involved uveitis 
of any type, let alone uveitis associated with sarcoidosis.  
The only eye condition confirmed during active service, and 
present at entrance, was refractive error.  This is not 
uveitis.  There is no indication of pulmonary sarcoidosis in 
service.  The 1962 service separation examination is 
negative for sarcoidosis, including pulmonary, eye, or other 
manifestations.  

There is no medical evidence of sarcoidosis, including 
pulmonary, eye, or other manifestations, until many years 
after service.  Sarcoidosis, with pulmonary manifestations, 
was diagnosed in 1987.  When so diagnosed in 1987, she also 
had sarcoid uveitis with an 8-year history of uveitis (i.e., 
dating since 1979), also many years after service.  The 
veteran did not report at that time that uveitis had been 
present since active duty.  

Recently, as part of her claim for service connection, the 
veteran and friends have asserted that she had eye symptoms 
since service which represented uveitis associated with 
sarcoidosis.  Such lay statements are not competent to 
diagnose the purported eye symptoms as being uveitis, let 
alone uveitis associated with sarcoidosis.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  The many years following 
service, without any treatment of any eye abnormality such 
as sarcoid uveitis, weighs heavily against the claim.  

Dr. Ritch's July 1998 opinion was, essentially, that if the 
veteran had sarcoidosis in 1961, then uveitis, which the 
veteran had stated she had had since 1980, would have been 
caused by it.  He also could not state that she had uveitis 
due to sarcoid that long ago (1961) but it was entirely 
possible that she may have.  This opinion presents no more 
than a possibility (may or may not) that she had sarcoid 
uveitis during active service.  Such an opinion is 
speculative and may not be considered as competent medical 
evidence in support of the claim.  

The VA examiner's July 1999 opinion is compatible with the 
service medical record that the eye symptoms in August 1961 
were isolated and short-lived.  The examiner could not 
identify the cause of the in-service eye complaints, or 
their claimed recurrence thereafter.  He concluded that, in 
consideration of the lack of medical evidence of uveitis 
over a 17-year post-service period, it would have been very 
unusual for the veteran to have had uveitis for so many 
years, for it to have improved on its own, and for it not to 
have caused vision difficulties such that she would not have 
sought an ophthalmologic examination for so many years.  On 
this basis, the examiner opined that the veteran did not 
have uveitis in 1961 or for a number of years later, and was 
first shown to have uveitis in 1979, when it was diagnosed 
by an ophthalmologist.  This opinion is consistent with the 
historical medical evidence relevant to the claim.  

Dr. Stein is not shown to have examined or treated the 
veteran before 1987, at which time a history of sarcoid 
uveitis not earlier than 1979 was presented.  His January 
2000 opinion that sarcoid uveitis more than likely was 
present in 1961 apparently is based on the veteran's 
subjective report of history, and without any other basis, 
such as a review of service medical records and intercurrent 
post-service medical records.  As such, the Board finds this 
medical opinion lacks probative vaule.  See Godfrey v. 
Brown, 8 Vet.App. 113 (1995); Reonal v. Brown, 5 Vet.App. 
458 (1993); Swann v. Brown, 5 Vet.App. 229 (1993).

Dr. Amerian's first opinion, in January 2000, related that 
he was the veteran's physician in 1987 (when pulmonary 
sarcoidosis was diagnosed, along with uveitis), that she 
gave a history of presenting at a VA clinic in 1961 with 
symptoms of uveitis, and that it was more than likely that 
she had sarcoid-related uveitis in 1961.  However, it is 
factually incorrect, based on the complete medical evidence, 
that she was seen in a VA clinic or any other facility in 
1961 with symptoms of uveitis.  No source other than the 
veteran's own unsubstantiated self-reported history appears 
to have been the basis for this opinion.  Dr. Amerian 
indicated no awareness of the complete medical evidence in 
this case, nor did he comment on the fact that only an 8-
year history of uveitis was reported in 1987.  His second 
opinion in October 2000 again reflects erroneous factual 
assumptions.  While the doctor added that he reviewed the 
Navy medical records, there is no discussion of how those 
records supported his opinion; in fact, the service medical 
records offer no support for his opinion.  For these 
reasons, the Board finds Dr. Amerian's opinion lacks 
probative value.  Id.  

The veteran has submitted medical and scientific articles in 
support of her claim, especially with respect to alleged 
recurrent or episodic eye symptomatology since 1961.  While 
this evidence does indicate that sarcoid uveitis can remit 
and can be episodic, this does not support the veteran's 
assertion of having uveitis during and continuously since 
service.  Again, the evidence shows she did not have uveitis 
until many years after service.

The weight of the credible evidence demonstrates that 
sarcoidosis with uveitis began many years after service and 
was not caused by any incident of service.  The condition 
was not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).




ORDER

Service connection for sarcoidosis with uveitis is denied.  


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

